19-11911-shl         Doc 68      Filed 10/16/19 Entered 10/16/19 17:58:24          Main Document
                                              Pg 1 of 67



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:
                                                               Chapter 11
 305 EAST 61ST STREET GROUP, LLC,                              Case No.: 19-11911 SHL

                                          Debtor.
 ----------------------------------------------------------x


             STATUS REPORT OF INTERIM MANAGER FOR THE DEBTOR


        COMES now Nat Wasserstein, the interim manager (hereinafter, “Manager”) of 305 East

61st Street Group, LLC (the “Debtor”), and files this Status Report on the above referenced case,

and respectfully states as follows:

        1.       On June 10, 2019 (the “Petition Date”), the Debtor filed a voluntary case (the

“Bankruptcy Case”) under Chapter 11 of Title 11 of the United States Code, U.S.C. §§ 101 et.seq.,

as amended (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern

District of New York.

        2.       The United States Trustee has not appointed a committee of unsecured creditors in

this case.

        3.       On September 3, 2019, the Debtor filed a Plan and Disclosure Statement.

        4.       By Order of the Court dated September 13, 2019, the Court approved a September

9, 2019 stipulation, whereby I was appointed the Manager of the Debtor.

        5.       The Debtor owns and operates a building located at 305 East 61st Street, New York,

New York (the “Building”).

        6.       As an aid to the Court and the parties in interest, set forth below are the Manager’s

initial, preliminary observations and analysis with regard to (a) the construction issues, (b) the


                                                         1
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                          Pg 2 of 67



resolution of the secured claim of the Lender, (c) the litigation by and between the Debtor and its

Tenant, and other matters important to the administration of the estate.

   A. Preliminary Statement
        Since my appointment, I have performed my own independent review of the construction
at the building and the Department of Buildings (“DOB”) filings. I have spoken and met, and/or
I am scheduled to meet, with most of the members and their counsel and I have met and or spoken
with construction professionals from all groups, prospective funding sources and, capital advisors
and real estate brokers. The list of individuals and their companies (if applicable) that I have met
and or discussed this case are as follows:
               Mitchell Marks (Little Hearts Marks Family II, LP (“Tenant” or “LHMF”),
               Member)
               Justin Bonanno (Counsel for LHMF)
               Joan Toro (Counsel for Spa – Aqua Ancien)
               Ignacio Alonzo (Acqua Ancien Bath New York Inc. (“Subtenant” or "Spa"),
               Architect)
               Amadeo Serra (Spa CEO)
               Jason Carter (61 Prime LLC, Member)
               Kyle Halperin (Counsel to 61 Prime)
               Thomas Draghi (Counsel to Jason Carter)
               Noreen O’Malley (AEC Consulting & Expediting, Inc.)
               Anthony Rini ME (Mottola Rini Engineers, P.C.)
               Christopher Carrano (Architect - ADG Architecture & Design)
               Marguerite Pinto PE (Thornton Tomasetti)
               Till Biederman (Architect – C3D
               Paul Massey and Jeff Hubbard – Broker - B6 Advisors
               Harold Bordwin – Broker - Keen Summit
               Richard Maltz (Maltz Auctions)
               Frank Socarras (Heso Electrical, Inc.)
               Trevor Coates (TC Heating & Cooling)
               Roland Williams (NAS Electric)

                                                 2
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                          Pg 3 of 67



               Sandy Marks (Clearnote Capital)
               Robert Delitsky (Northmarq Capital LLC)
               Steven Newman (Counsel for 305 E 61st Street Lender LLC (“Lender”)
               Jason Leibowitz (Counsel for Maverick Real Estate Partners/Lender)
               Ted Martell (Principal, Maverick Real Estate Partners/Lender)
               David Aviram (Principal, Maverick Real Estate Partners/Lender)
               Thad Pollock (Member - scheduled to meet 10/17)
               Marco Casella (OneStone 305 LLC, Member – scheduled to meet 10/17)
       I cannot ignore the context and circumstances I find the Debtor in at this point in time, but
I am also not bound by what other managers have done. I have kept an open mind and the
conclusions and analysis set forth herein are my own. In the interest of transparency and urgency,
I am providing enough detail as possible here so that the parties in interest can understand the
reasoning and complications of certain critical matters. I am seeking a resolution that will be, in
the Debtor’s business judgment, benefit the Debtor and the estate.


   B. The Debtor has Obtained Required Insurance
        The Debtor has obtained new property insurance per the Stipulation and Order Appointing
the Interim Manager; to wit: The Debtor has obtained a “Builder’s Risk” property insurance policy
which is also an “All Risk” policy as required under the Debtor’s mortgage with its lender. The
policy has a limit of $35,000,000 and is effective as of 9/30/2019. In connection with the switch
to the new property insurance, the Debtor was advised by its insurance broker that it needed to
obtain a new general liability policy. Accordingly, new general liability coverage was obtained
effective 9/27/19. The policies name the lender as an additional insured and the UST as a notice
party. Binders and certificates of coverage have been provided to the lender and UST and filed
with the Court. [ECF 65]. I am advised that pro-rated refunds from the now cancelled prior
policies will be forthcoming in the next 60 days or so and may be applied as a credit to premiums
under the new policies. The Debtor has also obtained directors and officers (D&O) insurance
with CNA.


   C. Refinance/Resolution of the Secured Claim of Mortgagee
As the Court is aware, the Debtor is incurring interest charges on its matured first mortgage at the
rate of over $18,000 per day. (See attached Exhibit A payoff dated July 19, 2019). The loans
with Banco Popular were all sold to the current lender, 305 E 61st Street Lender, LLC (“Lender”)
in or about November 2018. It is my understanding that the Lender purchased the loans at par
(with a small acquisition fee estimated at 1%). After acquiring the loans, the new lender
retroactively defaulted the Debtor to the inception date of the loan based on pleadings and
                                                 3
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24             Main Document
                                          Pg 4 of 67



allegations therein in state court litigation by and between the members of the Debtor. The Lender
does not appear to have made its own findings of default under the loan documents to justify the
retroactive default.
Since my engagement, I have reached out and met with several potential financing sources in order
to ascertain whether the secured debt can be refinanced. From what I have been advised thus far,
there are limited if any sources who will lend the Debtor the approximately $44MM necessary to
take out the existing lender (approx. $42MM payoff as of 10/31/19 plus mortgage tax of $1.1MM
plus about 2 points ($840,000)). Moreover, there is another practical problem. The existing loan
incurs default rate interest (24%) on the original principal amount of about $27MM ($18,214/day).
If the Debtor obtained a DIP loan at half that rate (12%) over the per diem rate would reduce by
only about $3,000/day to $15,000 (in interest alone) but would cost almost $2,000,000 in fees
(mortgage tax and points). Even a loan at 9% based on a one-year term, when you factor in the
cost of $2,000,000, the loan would cost the Debtor over $16,000 /day for the 1 year when you
factor in interest and costs.         Nevertheless, the Debtor has received three unsigned
letters/communications of interest. One of the interested parties was brought to the Debtor by a
relative of Mitchell Marks.
        While the Debtor is keeping its options open, it must either sell the Building as soon as
practicable and/or look to parties in interest for a resolution of the debt to make any DIP financing
cost effective and worthwhile for the Debtor.
        While it has been suggested that the Debtor should call certain promissory notes the Debtor
holds against the members, I understand that the notes total only about one-half the outstanding
debt and that the members would not simply pay the notes on demand because of claims the
members have against the Debtor. So, based on the shortfall and the likely litigation to collect the
notes, satisfying the existing debt in a timely manner through collection on the notes does not
appear to be a quick or practical solution.
        This is without prejudice. The Debtor reserves all rights as it continues to review options
to refinance and or otherwise resolve the Lender’s secured claim.


   D. Lender’s Entitlement to Retroactive Default Rate Interest and Late Fees
       Here are the amounts sought by the Lender as of July 31, 2019:




                                                 4
19-11911-shl      Doc 68    Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                         Pg 5 of 67



Closing Date                   8/16/16              6/8/2017        6/8/2017




               Per diem       $13,582.86             $3,184.84      $1,446.67      $18,214.37


        The above table is taken from the Lender’s payoff letter of July 19, 2019 (annexed hereto
as Exhibit A). The interest rate for the acquisition loan based on the variable 30 day LIBOR Rate
was between 5.25% and 5.88% from inception through the consolidation date of June 8, 2017.
The Building and Project loans were based on the same interest rate formula as the Acquisition
loan and once all 3 loans were consolidated as of June 8, 2017, the aggregate loan amount bore
interest at the rate of between 5.88% and 7.15% from inception to the Maturity Date. Thereafter,
the rate on the aggregate principal balances of the various loans runs at the default rate of 24%
unless there is an extension of the maturity date. On the Acquisition loan, accrued interest should
be approximately $866,667 (through 6/8/17 based on a blended rate of 5.32%) and on the aggregate
amount, interest in the amount of $2,635,442 (based on a blended rate of 6.52% from 6/8/17
through the date of maturity 12/8/18) which equals: $3,502,109 pre-maturity interest. If the post
maturity interest at the rate of 24% is added, ($3,200,000 through 7/31/19), the Debtor would owe
$6,702,109 less any interest payments/credits to date. The amount of $1,050,000 was paid into a
“locked” interest reserve account on August 16, 2016, the amount of $2,170,000 was retained by
lender as an interest reserve in June 2017, the Bank picked up $164,103.50 at closing in August
2016 (no description of this payment in the closing statement was provided) and I was advised that
$260,388.00 was requested and paid in October 2018. These are the only interest payments I am
aware of. I have asked the Lender for an accounting of same along with a payment history. The
Lender is seeking $10,959,488.68 in total interest which is at least $4.25MM more than the Debtor
would pay if the Lender was not entitled to the retroactive default rate interest. Based on the
payments/credits the Debtor may be entitled to, the amount may be as high as $7.5MM. Also,
this does not include the interest for August 2019 through October 2019 of $1,639,293.30
(@18,214.37/day).
       I have begun reviewing the loan documents with Debtor’s counsel and I am exploring
possible objections to the Lender’s secured claim. Based on my review thus far, I believe that
there is merit to a challenge of, at a minimum, the retroactive default rate interest, the
approximately $1.7MM in late fees as well as possible inequitable conduct by Lender’s
predecessor in connection with the loan origination and servicing.


                                                5
19-11911-shl      Doc 68    Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                         Pg 6 of 67



        This is without prejudice. The Debtor reserves all rights as it continues to research the
merits of an objection to the secured claim.


   E. Building Issues
        As stated herein, I have met with and reviewed documents provided by various
construction professionals. These professionals were engaged by and or associated with either the
Debtor, the Spa, LHMF, 61 Prime LLC or the Lender. I have had an opportunity to review the
DOB filings with Debtor’s existing consultant, Noreen O’Malley of AEC Consulting, and I have
retained Richard Cote as the Debtor’s consultant on construction and DOB filings. The findings
below are not meant to be exhaustive but should provide an explanation of the status of the
construction as that construction relates to applications and permits at DOB. If the construction
issues can be resolved, it would need to be resolved on a global basis (for all constituents in the
Building). The consultants have completed an initial review of the drawings, filings and work in
place and there are significant issues with the filings at DOB, that need to be resolved prior to
moving forward.
   1. Life and Fire Safety. Life safety issues are normally the first matters that are taken into
      consideration for any type of construction. That does not appear to have been the case
      here. The consensus among the construction professionals is that the Building was
      constructed to this point with major omissions in the fire safety system. Here are some
      of the notable fire and safety deficiencies:
       a. The as built construction does not allow proper access to the existing fire escape. A
          new fire stair is now required and must be retrofitted onto the Building. Windows need
          to be removed from every level and doors to the fire stairs must be installed.
       b.    The building is 136 ft tall which means it will require an emergency generator for the
          life safety system. There is no generator in any plans or filings. “Generators” for the
          Building are provided for in the Offering Plan annexed to the Operating Agreement for
          the Debtor. This will need immediate rectification before the Debtor can move forward
       c. There is no record of any sprinkler or fire alarm filings or sign offs with the FDNY,
          this needs to be rectified before we can move forward. There is also no water service
          for the sprinkler system.
       d. The new level created by the Tenant (see below) only has one egress when 2 means of
          egress are required.
The above list is not meant to be all inclusive as we are continuing our research and inspections.
The above are examples of corrective actions that are required before building ownership can
approve any further work.
   2. Applications and Permits for the Work. I have met extensively with AEC Consulting
      & Expediting, Inc., (an expeditor and filer of applications with the DOB). I have also
      consulted with Rich Cote of Hudson Meridian Construction Group. Rich is a construction
      services specialist and is new to the case. I brought him in the review the applications

                                                6
19-11911-shl   Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                       Pg 7 of 67



     filed with DOB and to inspect the Building. Attached hereto as Exhibit B is a list and
     summary of the applications filed by the Tenant/Spa and Building which list summarizes
     the application type, work, and some of the issues of which I have been made aware, for
     each application. Below is a non-exhaustive list of the issues the Debtor has identified
     with the filings for the Building, and the Tenant including filings by the purported sub-
     tenant, Spa:
      a. First and foremost is that fact that the base Building application (Alteration Type 1)
         that allowed the Company to change the use, occupancy and egress of the building
         does not match subsequent Tenant filings (Alteration Type 2’s). A brief description
         of the ALT 1 and ALT 2 applications is necessary here.

         An Alteration Type 1 permit (“ALT 1”) is a permit issued by the New York City
         Department of Buildings when proposed construction will alter a Building’s use,
         egress or occupancy. The basic difference between an ALT 1 and an Alteration Type
         2 (“ALT 2”) is the effect on the Certificate of Occupancy for the building. If the
         proposed work requires getting a new or amended Certificate Of occupancy an ALT
         1 must be filed. Alternatively, if the work does not require a new or amended
         certificate of occupancy an ALT 2 can be filed. Work that precipitates changes in
         use, egress or occupancy cannot be performed under other types of building permits
         (i.e.; Alteration Type 2 or Alteration Type 3 permits). Changing a Certificate of
         Occupancy in NYC will always require an ALT 1. In the Debtor’s case, an ALT 1
         was necessary because of the conversion of the commercial storage building to
         residential use and occupancy, and the Tenant’s intended use of the basement and first
         2 floors as a physical cultural establishment (“PCE”). A PCE is a health club or similar
         business that improves a person’s physical condition through exercise or by massage.
         A PCE needs a Special Permit from the NYC Board of Standards and Appeals
         (“BSA”) to locate and operate in New York City. I understand that the BSA
         application in this case was not filed by the Spa until September 2017, more than one
         year after the Debtor’s then manager, LHMF, filed the Building’s ALT 1 application
         (filed 7/12/16). The ALT 1 application does not mention the PCE (“APPLICATION
         FILED HEREWITH FOR CONVERSION OF AN EXISTING 10 STORY AND
         BASEMENT STORAGE TO MIXED-USE. NO CHANGE IN BULK IS
         PROPOSED”). Construction started in the Spa area to create a space for a PCE
         without the DOB being on notice of what was happening and the Spa (and Tenant)
         used ALT 2 application type when work called for in the ALT 2 applications did not
         relate back to the ALT 1 application. Moreover, the Spa was permitted to start
         construction of the intended PCE without the Spa having acquired governmental and
         other approvals necessary as a pre-condition to acquisition of related building permits.
         To acquire building permits related to construction of the PCE the Tenant/Spa
         wrongfully (expressly and impliedly) stated that PCE approval was obtained (when it
         wasn’t) and that PCE use was indicated on the Debtor’s ALT-1 permit application –
         which it also was not.


                                              7
19-11911-shl         Doc 68      Filed 10/16/19 Entered 10/16/19 17:58:24                     Main Document
                                              Pg 8 of 67



          b. In fact several of those filings also change the use, occupancy and/or egress of the
             building and should have been filed at the very least in conjunction with post approval
             amendments1 ( PAA) to the original application ( ALT 1) and not as tenant
             improvements ( ALT 2’s). The architects and/or engineers that filed this work need to
             be consulted so they can explain the logic of the work and justify the self-certification
             and how they consulted and or collaborated with the base building (ALT1) architect
             of record. The conversion from Storage to residential and commercial PCE would
             change the egress, use and occupancy of the Building. In other words, an ALT 1 was
             required for the work in the basement and first floor. Tenant’s subtenant filed all
             ALT 2 applications. ALT 2 applications are for change of use within the same type
             of business (i.e., restaurant to restaurant). Storage to PCE is not something you can
             do on an ALT 2 application I am told. Also, all the ALT 2 applications refer to the
             591-application saying that it contains the PCE but there was no PCE approval or even
             mention of it in the ALT 1 application. The PCE approval wasn’t received until
             January 2018. That means that all the work in the Demised Premises was performed
             in contravention of the DOB regulations governing ALT 1 and ALT 2 applications.
             The work was “self-certified” when it should have been inspected by the DOB.

          c. Much of the work done in the Cellar, Basement and Roof that changes the use,
             occupancy and egress of the building is not included or does not conform to any of the
             approved filings with DOB. The architects and engineers need to conduct a site
             inspection of the work in place to determine what amendments they need to file to
             correct the applications based on what was done in the field. Also, they should issue
             any non-conformance reports (NCR) so that work can be corrected.

          d. The excavation(s) that were done in the cellar do not have any accompanying
             geotechnical reports, special inspections sign offs or other documentation on file to
             support the work. This critical structural change to the building needs to be reconciled,
             corrected, and refiled before any work can proceed. This re-filing needs to be part of
             the PAA to the ALT1 not as a stand-alone ALT 2. A non-conformance report
             (“NCR”)2 should be produced by the engineer of record to identify what is needed for
             approval and sign off. Moreover, there were two applications filed for the excavation.
             The first by Vladimir Constant, PE (Application ending in 630), was for a 3-foot
             excavation of the “basement” level. This is not an accurate filing. What appears to
             have occurred is an excavation of the ground under the Building of between 12 and
             16 feet. This was not an expansion of an existing room but rather the creation of a
             new level (as described in the sublease between Tenant and Spa). Nowhere is this

1
  After the DOB approves your application and plans, changes are common as the job progresses. There may be a
minor change in the work or you may discover you need to correct an error in your initial filing. The DOB requires
applicants to maintain a current and accurate record of their jobs by filing Post-Approval Amendments (PAAs) for
these changes.
2
  A non-conformance report, or non-conformity report or NCR, is a construction-related document that addresses
specification deviation or work that fails to meet quality standards.

                                                         8
19-11911-shl    Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24           Main Document
                                        Pg 9 of 67



           clear in the DOB filings by the Spa (applications ending in 630 and 669). The second
           filing was by John S. Deerkoski, PE (application ending in 669), and that was for an
           excavation of the same new level, but which asked for permission to dig 7 feet. Again,
           I am advised that this application, which was filed in support of existing application
           ending in 630 should have been filed as its own application because a separate
           application is needed for excavations. The nomenclature for the floors was wrong
           (“Basement” in 630 (as if the excavation was occurring in an already existing level)
           and “New Cellar” in 669). I am advised that excavations require their own separate
           filing. Unfortunately, the excavation applications were filed on an ALT-2 (when
           clearly, the egress and use were changing. The professionals – Constant and
           Deerkoski – already signed off on the projects by self-certifying the completion. That
           means that these applications cannot now be amended. A new application needs to
           be filed along with the amended ALT-1 application in order to correct all the problems
           with applications 630 and 669. As an additional issue, the asbestos report filed with
           the excavation application could not have tested the ground beneath the Basement
           floor because the space did not exist in 2016 (when the report was done) and I have
           reviewed the report and it does not have any testing done on the ground under the
           Basement.
           It should be noted that on July 23, 2018, Vladimir Constant (filer of the Spa’s
           application 630) voluntarily surrendered his rights to self-certify at DOB because of
           multiple failed audits.
      e. It appears from the Tenant filings that the work on the roof and the work in place on
         the roof is intended as a public space or at minimum for spa clients to use. It should
         be noted that a PCE cannot occupy outdoor space as it would violate the PCE. The
         base building application does not address this and will need to be amended prior to
         moving forward. Additionally, there is a significant amount of HVAC, Electrical and
         structural work that is in place on the roof that does not match any drawings. Again,
         an NCR for this work should be produced by the design engineer. There is a violation
         against one of the contractors, Trevor Coates, which violation states: “work does not
         conform to approved construction documents and or amendments. noted: on roof level
         hvac units installed under job # 123025715and location of units does not conﬁrm to
         approved plan page # m. 108.” A steel frame for a jacuzzi and pavers are also installed
         on the roof without plans for same being filed. The ALT 1 does not show the Jacuzzi
         on its plans.
      f. The Spa’s application ending in 803 does not include work on the roof.

      g.    The Spa’s application ending in 803 incorrectly places 5 proposed boilers on
           Schedule B. This is a building with greater than 6 family units, and a commercial
           tenant space. This needs to be corrected.




                                               9
19-11911-shl   Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24             Main Document
                                       Pg 10 of 67



      h. Spa permits in connection with applications #’s ending in 794, 790 and 803 were
         purportedly renewed August 2018 by a notarized signature of Mitchell Marks but Mr.
         Marks has acknowledged that the signatures are not his. (See attached Exhibit C).

      i. There is no plumbing permit for the demolition work that took place in 2016 when 6
         to 8 toilets (the applications say 8 and the plans show only 6) and a sink were removed.
         The walls are now closed so the original plumber may be able to sign off on the job if
         he can be found. Otherwise, the DOB may require the walls to be opened again to
         certify that the plumbing fixtures were properly removed and cut-off. The demolition
         application with DOB was one of the first if not the first filing. This is typical of the
         sloppiness and/or negligence (and/or something worse) inherent in the DOB filings.

      j. The second-floor work does not match the use and occupancy of the base building
         filings. The approved ALT 1 shows this floor as “commercial office” space when it is
         built as residential space. According to Rich Cote, this change may violate the zoning
         floor area ratio (FAR) and may require a waiver and PAA to the ALT 1 FAR.

      k. The utility connections and metering plan in the base building system does not match
         the tenant filings or field conditions. The design engineer should conduct a field
         inspection verify that the metering of water, gas and electric is done in such a manner
         as to assure the tenants they are only paying for the utilities they use and that base
         building and commercial space tenants utilities are not on others meters.

      l. The permanent power for Con-Ed is not in place and there does not seem to be a plan
         in place to move that forward. The licensed electrician performing that work needs to
         be consulted and provide a plan as soon as possible.

      m. Any temporary utilities i.e. water and electric need to be surveyed and understood
         before moving forward

      n. The building is 136 ft tall which means it will require an emergency generator for the
         life safety system. There is no generator in any plans or filings. This will need
         immediate rectification before we can move forward

      o. There is no record of any sprinkler or fire alarm filings or sign offs with the FDNY,
         this needs to be rectified before we can move forward.

      p. Mechanical/Electrical/Plumbing.        According to Chris Sheridan of Thornton
         Tomasetti, based on comparison site observations and what he believes to be latest
         filed plans reveals a number of material differences. In some places the layout of the
         space and/or the installation of MPFP equipment does not match the plans and in other
         places important elements of the MPFP systems have either yet to be installed or have


                                              10
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24                Main Document
                                          Pg 11 of 67



            been omitted. Finally, in some places, certain elements have been improperly installed.
            A partial listing of some of these items is as follows:
                       1. The location of the gas meter banks does not match any of the GSE
                            drawings.
                       2. Rooftop condensing units are not located per the plans and the
                            installation is incomplete.
                       3. Mechanical outside air distribution to non-naturally ventilated portions
                            of the building is either not yet installed or omitted. Where portions have
                            been installed, the code required fire dampers were not installed.
                       4. The code required fire dampers at branch duct connections to toilet and
                            kitchen exhaust duct risers are either not yet installed or omitted.
                       5. The sprinkler heads at lot line windows do not provide code required
                            coverage, this is most likely due to the ceiling/soffit detail in place being
                            different than the architectural drawings. The field modification of the
                            ceiling/soffit triggered additional sprinkler heads/sprinkler coverage.
        Please note, this list is not meant to be all inclusive as we are continuing our research
and inspections. The above are examples of omissions/inaccuracies in the DOB filings and
corrective actions that are required before building ownership can approved any further
work. Moreover, the conclusions and analysis are not necessarily dispositive of the issues
identified. I invite the parties in interest to voice their own comments and analysis after they
review what I have stated herein which is based on my research, discussions with people who
know the Building and have expertise in their given fields.
       This is without prejudice. The Debtor reserves all rights as it continues to review options
concerning the Building and the construction issues it faces.




   F. SWOs/Violations.
The Debtor is in receipt of a monthly summary of ECB, DOB violations and other information
about Building applications and DOB status from a company called Jack Jaffa & Associates. A
copy of the October 6, 2019 report is attached as Exhibit D. Currently, there are:
25 DOB Violations, 4 ECB Hearings, 19 ECB Corrections and 10 Stop Work Orders. Notable
violations are as follows:
       Violation # 039002517P @ Trevor Coates; Description: “work does not conform to
       approved construction documents and or amendments. noted: on roof level hvac units
       installed under job # 123025715and location of units does not conﬁrm to approved plan
       page # m. 108.”
       Violation # 035250444K @ 305 East 61st Street Group, LLC; Description: “work w/o a
       permit. noted: on the rooftop observed new steel frame installed w/o a permit, dim. approx

                                                  11
19-11911-shl      Doc 68    Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                         Pg 12 of 67



       45'l x 25'd x 1'h approx:70% of work completed. (stop work on roof level only)
       remedy:stop work & obtain all permits”
       Violation # 035246152R @ 305 East 61 St Group LLC; Description: “changes
       inconsistent with building dept records. p. c. job 2 #12123874 (expires 4/6/19) for
       physical cultural establishment at cel 001 and basement. at time of inspection observed
       active construction at cel”


   G. Lease Disputes/ Litigation
         I have reviewed the adversary complaint filed by LHMF against the Debtor, the Debtor’s
counterclaim in the adversary proceeding, and the various DOB filings by the Spa and the Debtor.
I am also familiar with the SWO’s and violations. I have also reviewed the Debtor’s lease with
LHMF for the “cellar/Basement and first floor” (the “Demised Premises”) and the unredacted
sublease between LHMF and the Spa. The Tenant has requested through Mitchell Marks that I
sign off on certain applications on hold so that the Tenant and the Spa can continue their work.
However, I need to review this request in the context of the litigation, and relevant documents. In
short, the Tenant appears to have no insurance and has never had insurance in its name and naming
the Debtor as an additional insured. The Debtor does not accept the Spa’s purported insurance for
the work the Tenant is doing. The Tenant appears to have performed the demolition of the
basement and first floor space without any insurance. The Tenant did not get approval for the
PCE before it began construction. Instead, the Tenant began construction of the Spa utilizing ALT
2 applications. ALT 2 applications are for construction when a similar type business is going to
use the space. For instance, a restaurant to a coffee shop. One cannot use an ALT 2 when egress,
use and occupancy are being affected but that is what the Tenant and, the former manager, did
here. Here, this was a conversion of storage space to a physical culture establishment. The
Tenant should have gotten the PCE before it began the construction. Instead, it filed documents
through its professionals, hiding the true intent from the DOB. Tenant also used its dual role as
manager to take the ground under the Building from the Debtor. The Tenant was not given the
ground under the Building as part of its lease. The excavation was illegal according to the
professionals I met with. The work on the roof is illegal and there are no permits for that work.
The only contractor who pulled a permit for the work on the roof (Trevor Coates) is facing a DOB
violation. The violation reads that the “work does not conform to approved construction
documents and or amendments. noted: on roof level hvac units installed under job # 123025715
and location of units does not conﬁrm to approved plan.” And lastly, the Spa signed a purported
sublease, but it considers an unauthorized master lease to be the master lease and not the master
lease that exists by and between the Debtor and the Tenant.
The Tenant, through Mitchell Marks, has been pressing me since the first day I was engaged to
sign off on the existing applications. The Tenant has not addressed the issues in the
counterclaims in the adversary proceeding. Here are the issues as I see them between the Debtor
and its Tenant:



                                                12
19-11911-shl    Doc 68    Filed 10/16/19 Entered 10/16/19 17:58:24           Main Document
                                       Pg 13 of 67



     1.      The Demised Premises. 305 to LHMF August 2016 (the “Master Lease”). The
  Master Lease provides LHMF with use of the “basement/cellar and 1st Floor.” The Master
  Lease provides no other uses of the Building. The “cellar” at the time of the Master Lease is
  and was a small mechanical room.

     2.       Insurance. The Master Lease calls for proof of insurance at paragraphs 3, 6 and 8.
  As far as I know, the Tenant has no insurance. Paragraph 3 of the Master Lease requires that
  “Tenant agrees to carry and will cause Tenant's contractors and sub-contractors to carry such
  workman's compensation, general liability, personal and property damage insurance as Owner
  may require.” Paragraph 8 of the Master Lease provides:
                         Tenant agrees, at Tenant's sole cost and expense, to maintain general
                         public liability insurance in standard form in favor of Owner and
                         Tenant against claims for bodily injury or death or property damage
                         occurring in or upon the demised premises, effective from the date
                         Tenant enters into possession and during the term of this lease. Such
                         insurance shall be in an amount and with carriers acceptable to the
                         Owner. Such policy or policies shall be delivered to the Owner.




     3. Roof. There is work that was done on the roof for which there were no permits. The
        steel dunnage and the mechanicals installed are defective as far as the documentation
        with the DOB is concerned. Also, it appears to me that the Spa is utilizing and going
        to utilize space on the roof for its mechanicals and perhaps for more uses.

     4. Miscellaneous. The vent pipe from the Spa was placed in the trash shoot space for
        the residential apartments. It also was not properly insulated/coated to ensure that the
        smells from the Spa does not permeate the walls of the residential apartments. It
        appears the Tenant diverted power from the residential space. I reviewed this area the
        other day with the electrician from Heso. He told me that it would cost $12,000 to
        repair the exposed wires, etc., to make the wiring safe. I reviewed the mechanical
        applications for the Spa and the applications call for “sub” meters to be installed. The
        Tenant needs to install its own water, gas and electric meters. I believe that in its
        current state, the Spa has been using the Debtor’s electric without any compensation to
        the Debtor. The is no water service for the building so any sprinkler system could not
        operate even if it were ready to be turned on. There is a rodent violation which was
        just received. This is the Tenant’s issue per paragraph 4 of the Master Lease.

     5. Claims In the Adversary Proceeding. I have reviewed the adversary counterclaims
        and I have found the document to be well pled. The Debtor asserts in the counterclaim
        that the Tenant’s defaults are uncurable – namely, the failure to maintain insurance and
        DOB violations/illegality of work performed in the demised premises. (See i.e., Prince
        Fashions v. 60g 542 Broadway Owner LLC, 149 A.D.3d 529 (1st Dept. 2017)). In

                                             13
19-11911-shl   Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24            Main Document
                                       Pg 14 of 67



        addition to the termination of the Master Lease, the Debtor also seeks to void the Master
        Lease for lack of consideration from LHMF. LHMN was supposed to pay $2,000,000
        for its rights to this lease (and other things) pursuant to the Operating Agreement. The
        Debtor also claims that LHMF did not pay the consideration for the Master Lease in
        that it converted the $2,000,000 contract deposit (capital investment) to a loan owed by
        the Debtor. The Debtor also asserts that LHMF was paid back from the closing(s). I
        have received some documentation regarding these allegations, and I am reviewing
        them. The Debtor is going forward with its adversary counterclaims. With the
        assistance of Debtor’s counsel, we will amend the counterclaim to include at least a
        cause of action for turnover of property of the estate.

     6. Subtenant and the Incorrect “Master” Lease. The subtenant’s lease is subject to
        the Master Lease (para 103) however, because of the Tenant’s alleged “mistake” a
        second and inferior master lease was given to the subtenant. This “mistake” is critical.
        Under the Master Lease, the Tenant received use of the “cellar/basement/first floor”
        whereas under the unauthorized “mistaken” master lease, the Tenant received the
        “cellar level and basement.” It is obviously the Tenant’s responsibility to remedy this
        situation. So far, although the Tenant has known of the problem for approximately
        one year, the Tenant appears to have offered no solution. I know the Tenant has
        acknowledged the Master Lease as the correct lease, but the subtenant has not
        acknowledged the correct Master Lease. In fact, as recently as June 10, 2019, the
        subtenant was referring to the incorrect lease as the main lease in sworn pleadings in
        State Court. Tenant chose to refer to itself as the “Owner” of the Building in the
        sublease. This is more telling when the “Owner” gave the subtenant the right to build
        “an additional floor below the existing basement floor level ………………….. to
        which Landlord consents. Tenant shall have the right to add an additional elevator stop
        to the new floor level being contemplated to be built by Tenant, at Tenant's sole cost
        and expense, providing that Tenant at Its sole cost and expense contracts with
        Landlord's elevator company to perform all of the work, including purchasing all parts
        required for a new elevator stop.”
     The Tenant and Spa insist that the I must sign off on whatever applications they have on
     file with DOB on behalf of the Debtor, but their request is out of context in light of the
     litigation and obvious unresolved issues regarding the now 3 lower levels of the Building.
     The Master Lease requires the Tenant to comply with the law. Based on what I have seen
     and heard to date, the Tenant has not done that and is in violation of the Master Lease as
     laid out in detail in the adversary proceeding. There are SWOs and violations, and disputes
     over what LHMF has taken from the Debtor, no insurance for the Tenant which also names
     the Debtor as an insured incorrect (at best) filings with the DOB, forged signatures on
     renewals (that the Tenant has acknowledged the signatures are indeed forged), no insurance
     from the Tenant, a lack of consideration for the Master Lease itself, evidence that the
     common elements are being sacrificed to make room for the Spa, a disconnect between the
     Master Lease and the sublease with the Spa as far as what the “demised premises” means
     and which “master lease” is the correct one.
                                             14
19-11911-shl     Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24           Main Document
                                         Pg 15 of 67




    This is without prejudice. The Debtor reserves all rights, remedies and claims as it continues
to advance its counterclaims in the adversary proceeding and to defend the causes of action
interposed by the Plaintiff LHMF.


   H. Prospects for Completing the Construction
    Based on my meetings and discussions with all groups, and in lieu of the litigation (discussed
below) any work going forward in the Building will need to be coordinated through the Debtor
and its chosen professionals. The work to date is out of synch to say the least. In my judgment,
absent such an arrangement, there can be no work going forward; only a sale. There is also other
factor that needs to be resolved for the work to proceed. The litigation with the Tenant needs to
be resolved to the Debtor’s satisfaction. As discussed above and below herein, the applications
for the work and the drawings do not match what has been done in the building. Moreover, the
purported subtenant Spa is operating under a purported master lease that has been disavowed by
the Tenant itself. The Debtor’s concerns are very real. The Debtor does not want to end up like
the projects Mitchell Marks has orchestrated at the following other locations:
               182 Lafayette Street, NY, NY– Mitchell Marks as Tenant operates an illegal PCE
               at 182 Lafayette. As perhaps a forewarning to the Debtor and the estate, earlier
               this year, Mr. Marks brought a suit against the Landlord/Owner of 182 Lafayette
               seeking a Yellowstone injunction to prevent the Landlord/Owner from terminating
               an illegal PCE tenancy wherein Mr. Marks is the tenant who leases to a subtenant
               fitness entity. Attached hereto as Exhibit E is the Court decision, dated June 3,
               2019, denying Mr. Marks’ application. The Judge cites not only the illegal PCE
               but also the fact that Mr. Marks was disingenuous with the Court and that there was
               considerable doubt as to his good faith:



                      ***




                                               15
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24             Main Document
                                          Pg 16 of 67



                       ***




               213 West 23rd Street, NY, NY– Mitchell Marks and Chris Carrano of ADG filed
               an application in 2018 to “reinstate” an ALT 1 application they filed in
               2004. Marks and company are apparently trying to legalize a PCE 14-15 years
               after the fact.
               88 Franklin Street, NY, NY - The ALT 1 Application for the building filed in
               2010 never mentions the “subcellar”. The original Schedule A to the ALT 1 makes
               no mention of the PCE which was supposed to go into the space. The subtenant is
               the same Spa that has possession of the 3 lower levels in the Debtor’s Building.
               The ALT 1 Schedule A was later amended in 2012 to mention the PCE. However,
               because the correct space is not mentioned on the ALT 1, there was no approval to
               do the work in the subcellar. It is my understanding that the subcellar was
               excavated as well - just like with the Debtor’s Building. I do not believe they even
               have final approval for a CO yet – 9 years after the first filing. Moreover, in 88
               Franklin, the Spa has allegedly expanded laterally under Franklin Street and
               illegally connected to 84 Franklin. There was also a dispute involving the roof and
               the Members of 88 Franklin appear to have settled with the owner of the penthouse
               apartment by giving the penthouse unit more of the common space on the roof.
               This “agreement” by - amendment to the condominium’s declaration - is found on
               ACRIS.
         Since before my appointment by the Court, Mitchell Marks has pressured me to sign off
on PAAs to restart/renew construction, specifically, in the Tenant/Spa area. He calls and emails
me daily and I have counted more than 120 calls and more than 80 emails from him in the last 30-
40 days. At this point, based on my own observations and judgment and the information I have
received from construction professionals, unless and until there is a global solution to the
construction issues for the entire Building (that all constituents must agree upon) and a resolution
of the issues raised in the Debtor’s counterclaims in the adversary proceeding (regarding the status
of the tenancy in the Building’s first 3 levels), I cannot even consider restarting construction. The
Tenant does not even have insurance and the purported subtenant thinks that the Unauthorized
Lease is the Master Lease. There is material evidence of illegal work in the excavated ground

                                                 16
19-11911-shl      Doc 68     Filed 10/16/19 Entered 10/16/19 17:58:24              Main Document
                                          Pg 17 of 67



under the Building and on the roof. How could any Landlord agree to restart work/renew permits
and applications under these circumstances?
        Notwithstanding the foregoing, and without waiving any of the foregoing pre-conditions,
prior to the recommencement of construction either the Building’s architect and or engineer must
create new drawings to be filed with and approved by the NYCDOB and (in the case of life safety
issues) the FDNY. The new drawings will reflect the field changes to the Building. Permits must
be secured for the work to be performed. Fire Alarm and Fire Protection Plan Applications must
be filed. Plans for the generator, if it is to be installed, must be filed. This is a costly and time-
consuming process.
         As Manager, I want to make sure the Building issues raised herein are legalized and that
any further construction is code compliant and otherwise legal. As Manager of the Debtor, I have
liability concerns that include but are not limited to current and future issues relating to:
               Title insurability and marketability for the Property and individual units
               Condominium Plan and Sponsor liability
               Public liability
               Insurability of the Building
               Liability from third parties
               Liability and failure to comply with condominium rules and laws and with the
                Attorney General’s Office

       Moreover, the Class A and Class B members are impacted by any illegality as are present
and future owners and renters. We need to resolve the issues now and not put them off on future
inhabitants, owners and renters. I have not yet determined whether there will be cooperation
among the many parties in interest to achieve a resolution.

       This is without prejudice. The Debtor reserves all rights, remedies and claims related to
the construction of the Building.



   I. Additional Claims Against Members and Third Parties
I have received bank statements and other corporate and financial records over the past couple of
weeks and I am reviewing those items along with the Debtor’s accountant to establish a good and
working set of books and records for the Debtor. I am also looking into the claims and causes of
action set forth in the petition and schedules as well as potential claims against third parties and
insiders.


   J. Upcoming Events
I am meeting with the Class A members, Thaddeus Pollock and Onestone 305 LLC on October
17, 2019 to discuss their concerns and to see if there is a consensus on how to proceed in this case.
These are the only members I have not met with yet.

                                                 17
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 18 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 19 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 20 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 21 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 22 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 23 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 24 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 25 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 26 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 27 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 28 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 29 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 30 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 31 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 32 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 33 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 34 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 35 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 36 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 37 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 38 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 39 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 40 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 41 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 42 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 43 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 44 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 45 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 46 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 47 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 48 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 49 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 50 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 51 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 52 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 53 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 54 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 55 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 56 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 57 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 58 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 59 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 60 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 61 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 62 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 63 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 64 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 65 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 66 of 67
19-11911-shl   Doc 68   Filed 10/16/19 Entered 10/16/19 17:58:24   Main Document
                                     Pg 67 of 67
